t c memo united_states tax_court denis j faris and carolyn m faris petitioners v commissioner of internal revenue respondent docket no 9542-05l filed date denis j faris and carolyn m faris pro sese kelley a blaine for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their and income_tax liabilities the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure issues for decision are whether respondent may proceed with collection of petitioners’ and income_tax liabilities and whether petitioners are liable for a penalty pursuant to sec_6673 findings_of_fact none of the facts have been stipulated at the time they filed the petition petitioners resided in portland oregon petitioners timely filed federal_income_tax returns for and respondent sent notices of deficiency for and to petitioners petitioners did not petition the court for a redetermination of the or deficiencies on january and date respondent assessed the and deficiencies respectively on date respondent sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing collection notice with respect to petitioners’ and taxable years the collection notice showed unpaid taxes interest and penalties for and of dollar_figure on date petitioners timely filed a form request for a collection_due_process_hearing the notice_of_deficiency for was issued on date at trial respondent was unable to produce a copy of the notice_of_deficiency for however petitioners admitted that they received a document entitled ‘notice of deficiency’ from the internal_revenue_service regarding petitioners attached to their form an affidavit of material facts containing frivolous and groundless arguments questions and statements regarding inter alia their underlying liability for income taxes the legality of imposing income taxes on individuals and respondent’s authority to collect income taxes settlement officer john malone was assigned to petitioners’ case in a letter dated date the settlement officer acknowledged receipt of petitioners’ form and other materials in that letter the settlement officer informed petitioners that the arguments they advanced were frivolous groundless or arguments that appeals_office employees may not consider the letter also informed petitioners of the appeals_office policy of not granting face-to-face hearings if the only items a taxpayer wishes to discuss are frivolous groundless or arguments that appeals_office employees may not consider in the letter the settlement officer scheduled a phone conference with petitioners for date on date petitioners mailed a letter to the settlement officer again requesting a face-to-face hearing and stating that they would not be available for a phone conference on date on the same day and on date petitioners submitted several freedom of information request s asking for extensive and in many cases irrelevant documentation relating to their and tax years on date petitioners mailed another letter to the settlement officer in that letter petitioners again advanced frivolous and groundless arguments petitioners argued inter alia that they are not required to file a tax_return without having been personally served with notice of such requirement by the secretary_of_the_treasury that there is no statute that makes us liable for income_tax that the income_tax applies only to federal government employees and that respondent lacks authority to assess or collect income taxes on date the settlement officer mailed a letter to petitioners he noted that petitioners had not called him for the date hearing and that petitioners at that point still had failed to raise an issue that could be considered by the appeals_office the letter advised petitioners to contact the settlement officer by date if they wished to submit additional materials for his consideration or to reschedule the phone conference the letter informed petitioners that if the appeals_office did not receive any further information from petitioners their case would be reviewed based on the information in petitioners’ file petitioners replied in a letter dated date in this letter petitioners made several demands they demanded that the settlement officer grant them a face-to-face hearing that at the hearing the settlement officer produce a multitude of documents many of which were once again irrelevant to the sec_6330 hearing and that the settlement officer be prepared to discuss at the hearing petitioners’ frivolous and groundless arguments petitioners did not offer a collection alternative at any point in their correspondence with the settlement officer on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination regarding petitioners’ unpaid and income_tax liabilities in the notice_of_determination respondent determined that the proposed levy should be sustained because petitioners had failed to provide respondent with an alternative collection that satisfies petitioners’ liabilities on date petitioners timely filed a petition for lien or levy action under sec_6320 or sec_6330 appealing respondent’s determination to proceed with collection of petitioners’ and tax_liabilities petitioners asserted that they had been denied a sec_6330 hearing and repeated several frivolous and groundless arguments they had raised in their correspondence with the settlement officer opinion i determination to proceed with collection sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the year in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite aside from raising frivolous arguments regarding the validity of the notices they received petitioners admit that they received notices of deficiency for and thus petitioners are precluded from challenging the existence or amount of the underlying tax_liabilities for and see sec_6330 sego v commissioner supra goza v commissioner supra we review respondent’s determination for abuse_of_discretion see sego v commissioner supra pincite petitioners state in their petition that they were denied their right to a face-to-face hearing as provided in sec_6330 we have held that it would be unproductive and thus unnecessary to remand a case for a face-to-face hearing if petitioners merely want to advance frivolous arguments see 117_tc_183 stephens v commissioner tcmemo_2005_183 balice v commissioner tcmemo_2005_161 in numerous letters to respondent in their petition and in their briefs petitioners advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir 771_f2d_471 10th cir affg tcmemo_1983_433 michael v commissioner tcmemo_2003_26 knelman v commissioner tcmemo_2000_268 affd 33_fedappx_346 9th cir we shall not painstakingly address petitioners’ assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioners have failed to make a valid challenge to the appropriateness of respondent’s intended collection action offer alternative means of collection or offer any spousal defenses these issues are now deemed conceded rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection for and ii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir in his correspondence with petitioners the settlement officer advised petitioners to read an irs publication entitled the truth about frivolous tax arguments which explains the defects in several of petitioners’ arguments the settlement officer also sent petitioners a copy of 115_tc_576 in which this court issued an unequivocal warning to taxpayers concerning the imposition of penalties pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions at trial the court advised petitioners that the arguments they were advancing had been universally rejected by the courts that have considered them petitioners’ positions based on stale and meritless contentions are manifestly frivolous and groundless this has caused the court to waste limited resources accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
